Case 2:01-cv-06049-MSG Document 209 Filed 10/26/20 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT WHARTON : CIVIL ACTION
Petitioner
>: No. 01-6049

Ve g
TAMMY FERGUSON, Superintendent, >: CAPITAL CASE
Respondent S
October 21, 2020

Dear Clerk:

Please find enclosed for filing in the above captioned matter

one(1) Motion For Recusal.

Pursuant to Title 23, Chpt. 5, §144, when a recusal motion is
filed the accused judge "shall proceed no further therein, but

another judge shall be assigned to hear such proceedings."
For this reason it is requested that the enclosed motion be

assigned to a judge different that the one presiding in the above
captioned matter.

Very truly yours,
\ Wd é Kon

Robert Wharton
Case 2:01-cv-06049-MSG. Document 209. Filed 10/26/20 Page 2 of 16
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT WHARTON CIVIL ACTION

Petitioner 3
: No. 01-6049
Ve 2
TAMMY FERGUSON, Superintendent, 3. CAPITAL. CASE
Respondent :

PETITIONER"S MOTION FOR RECUSAL

 

O01. Petitioner,. Robert Wharton,: respectfully moves. for
recusal of District Court Judge Mitchell Goldberg ("Judge
Goldberg")from consideration in the above captioned case.
Petitioner submits that recusal is appropriate under the. Due
Process Clause of the United States Constitution, Article 1,
Section 9 of the Pennsylvania Constitution, the Code of Judicial
Conduct, and related. case law.

02. This motion is further appropriate under 28. U.S.C.
§455(a), which states "[a]ny just, judge, or magistrate
[magistrate judge] of the United States shall disqualify himself
in. any proceeding in which impartiality might reasonably be
questioned. Section 455(b) further states "[hle shall disqualify
himself in the following circumstances where impartiality might
reasonably be questioned: (1) [wlhere he has a personal bias or

prejudice concerning a party..."

Petitioner asserts that before this Court considers dismissing
this petition, it should first consider the merits of the
argument as a threshhold matter. This would be fair and akin to a
pro .se motion. for. appointment. of new counsel. See. Tabron. v.
Grace, 6 F.3d 147, 155(3rd Cir. 1993), wherein the Third Circuit
held that the "arguable merit" of the claim must be considered
and "[t]he appointment of counsel. should be given. serious
consideration if the [ ] plaintiff has not alleged a frivolous or
malicious claim and the pleading states a prima facie case."

2The language of 28 U.S.C. §$455(a) seems to suggest that the
accused judge has the ability to determine his/her own fate,
however, Title 23, Chpt. 5, §144 requires that the accused judge
"shall -_proceed: no further therein, but .another judge shall be
assigned to hear such proceeding."
Case 2:01-cv-06049-MSG Document 209 Filed 10/26/20 Page 3 of 16

03. ‘The Third Circuit has interpreted this. language as
meaning that recusal is required when "a reasonable person with
knowledge of all the facts would conclude that the judge's
impartiality might reasonably be questioned." In re Kensington
Int'l Ltd., 368 F.3d 289, 301(3d Cir. 2004).

04. In support. of this motion, Petitioner avers the

following.

PROCEDURAL BACKGROUND

05. Petitioner is currently before Judge. Goldberg pursuant
to a remand order from the Third Circuit requiring Judge Goldberg
to conduct an evidentiary hearing to determine former counsel's
effectiveness/ineffectiveness during. petitioner's penalty phase
hearing. Prior to that appeal, petitioner's habeas corpus
petition was presided. over by Judge Goldberg. During those
proceedings, petitioner argued, amongst other claims, that
petitioner's trial was rendered unconstitutional due to two
Bruton violations and trial counsel ineffectiveness. It was
mostly during the denial of these two claims Judge Goldberg's
bias manifested most. obviously. Because the facts and bias
intertwined between the distinct claims, petitioner will only
specify during which denial the particular bias occurred if
needed to inform the Court.

O06. The complained of bias manifested as a pattern of
ignoring and/or minimizing evidence favorable to Petitioner and
hyperbolizing, fabricating and/or unjustifiably bolstering all
evidence against Petitioner. Judge Goldberg even ignored the
law/legal standards of review all to petitioner's detriment and
the Commonwealth's benefit.

07. Petitioner avers that the pattern described above has
again manifested in the remanded proceedings. However, petitioner
will start with examples from the previous proceedings as they

are critical to establishing a pattern of bias.

JUDGE GOLDBERG IGNORED FACTS FAVORABLE TO PETITIONER
O08. During Judge Goldberg's harmless analysis he concluded
that Petitioner was not due relief from Bruton violations and

trial counsel ineffectiveness. due to. -overwhelming evidence,

 
Case 2:01-cv-06049-MSG: Document 209 Filed 10/26/20 Page 4 of 16

however, Judge Goldberg ignored any evidence that contradicted

his "overwhelming" evidence conclusion.

ROBERT. HART

09. Robert Hart("Hart") who testified Petitioner said "that
[the victim] wasn't paying [Petitioner's boss] , so that
[Petitioner's boss] couldn't pay us and that if [the victim]
didn't pay him he was going to get him." District Court
Opinion("DCO") at p.61. Judge Goldberg credited this testimony as
a threat made by Petitioner to the victim. Id. However, there was
ample evidence in the record to render it incredible.

10. However, Hart testified the threat took place in the
middle. of August and they went on into the beginning of
September, NT 6/18/85, p-77. Petitioner's and Hart's boss
testified the job for which Petitioner allegedly killed the
victim started on September 7th. Based on these dated, Hart had
Petitioner complaining about the victim not paying Petitioner
three weeks before the start of the job.

11. Given that there was testimony that Petitioner's boss
owed Petitioner in excess of $2,000, NT 6/17/85, p.106, if the
statement was made, one cannot be certain it was aimed at the
victim over the boss. Compare Washington v. Beard, 2015 U.S.
LEXIS 5387 n.116(2015), wherein "ambiguous" testimony was
unacceptable to substantiate harmless error. ("The 'him' could
have meant Teagle or petitioner in context.").

12. Hart's father-in-law testified that Hart and Petitioner
did not get along, Id. at 188, as did our boss, Id. at 108.

13. Petitioner was accused by Hart of damaging his car
engine and told detectives, who were investigating his brother's
death, that Petitioner never. paid him for the damage. Id. at 94.

14. Hart had given detectives three statements in which he
had not a clue as to who might want to harm his brother. Counsel
had failed to impeach Hart with any of them. Judge Goldberg
deemed the statements "summaries", and stated that it would be
"unfair" to allow a witness to be impeached on a police officer's
interpretation of what was said than the witness's verbatim
words." DCO at p.82 N58.

15. The statements were not "summaries" because Hart

 
Case 2:01-cv-06049-MSG Document.209. Filed 10/26/20 Page 5 of 16

admitted they were his words and that it was his signature
affixed to each one. NT 12/15/92, pp. 75, 85, 86.

SAM GALATAR

16. Sam Galatar("Galatar"), the aforementioned
father-in-law, testified that Petitioner said that [the boss]
owed [Petitioner] money for the radio station project and that he
was going to get the money from [the victim]" DCO at 89; NT
6/87/85, p-117-lhls.

17. Judge Goldberg credited that testimony: but. ignored the
part of Galatar's testimony where he admitted his testimony was
not a "verbatim" account and that "[tlhere are specific words I
might add." Id. at 125.

18. Judge Goldberg improperly denied, -in part, relief
regarding Hart due to Hart's statements not being verbatim
accounts, supra at..915, but credited Galatar's statements
although they were not verbatim accounts.

19. Galatar testified the conversation Petitioner allegedly
had with him occurred "inside" the Chew Avenue job and that they
occurred at the "end of September, early October." Id. at 125 &
119, respectively. However, the boss testified the Chew Avenue
job ended on September 17th, Id. at 74.

20.. Galatar initially testified that he did not take
Petitioner's alleged statements to imply "physical harm" or
"assault" and did not even think them uncivil, Id. However, he
amended those conclusions to a belief that Petitioner could
"kill" or at least commit “bodily harm," Id. at 1||0-31.

21. This reversal in: opinion came about "later on" after
speaking with the victim's father, Id. at 130.

22. Galatar them reversed course again, testifying that. the
conclusion Petitioner could "kill". or. .commit "bodily harm"
emanated from some "indirect threat" that occurred "on the job."
Id.

THOMAS “NIXON

23. Thomas Nixon("Nixon") testified he said to Petitioner,
"If you were going to kill the mother and father, [you] should
have killed the baby, also." To this Petitioner allegedly
Case 2:01-cv-06049-MSG Document 209 Filed 10/26/20. Page 6 of 16

responded, "We couldn't do it." Judge Goldberg credited this
testimony. DCO at p.61 & 91-92.

24. However, Nixon received a= favorable deal for his
testimony, 6/25/85, p.124-121, in which he was allowed to plead
guilty as a juvenile, Id. at 117, and avoid a lengthy sentence
that he did not want.:to do, Id. at.157, he felt the deal
insulated him from any culpability in the murders, Id. at 117.

25. Jurors were instructed Nixon was a corrupt source whose
testimony should be viewed with "disfavor" and "caution." NT
07/01/85, p.21-22.

26. Nixon had been treated for psychological difficulties,
Id. at 140.

27. Nixon was. confronted with inconsistencies between his
testimony and a statement to detectives, Id. at 149, 165, 160.

28. Nixon did not deny the ability to look a person in the
eyes and lie, Id. at 165. Something he apparently displayed while
on the stand; when asked about another relevant call he had made
he responded "I asked him to come pick me up," and "I gave him
the address," Id. at. 124. However, when pressed about the person,
he admitted the "him" was named "Grace," a "lady." Id.

29. Finally, an exchange between Nixon and his mother casts
doubt on whether Petitioner made the statement attributed to him.
Subsequent to the alleged phone call between Petitioner and
Nixon, Nixon's mother asked him about the matter and rather than
tell her Petitioner admitted involvement to him, Nixon responded
he merely "thought" Petitioner and codefendant were involved. Id.
at 123.

30. Judge Goldberg's one-sided harmless error review is
inconsistent with how the U.S. Supreme Court handles evidence
review during harmless analysis. See Kyles v. Whitley, 514 U.S.
419(1995); Schneble v. Florida, 405 U.S. 427(1972).

31. Specifically, regarding the Bruton violations, Judge
Goldberg concluded that admitting [the codefendant's] confession
did not undermine Petitioner's defense of police coercion. Judge
Goldberg never considered the evidence that 1) Petitioner's
codefendant's trial defense was that he "coherent[ly]" of his own
"free will" confessed to the murders, NT 6/26/85, p.84 & 90, 2)
that he was not physically abused by the detectives, Id. and 3)
that he was "remorse[ful]" for his role in the crime, NT 7/5/85,

5
Case 2:01-cv-06049-MSG_ Document 209. Filed 10/26/20 Page 7 of 16

p.21-22. After the detective denied physically abusing
codefendant, codefendant's attorney stated, "Of course, I. know
that." Codefendant's overall defense undermined Petitioner's
defense and the statement by counsel endorsing the improbability
of physical coercion was inappropriate testimony that could have
led jurors to believe he knows physical coercion does not occur.

32. Judge Goldberg claims the “overwhelming evidence" paints
Petitioner as the "driving force" behind the murders, but this
ignores testimony from Nixon, a witness whose testimony Judge
Goldberg credited, supra at 23, who said; 1) on one occasion it
was the codefendant who solicited Nixon's aide in robbing the
victims, NT 6/26/85, p.97, 2) that is was he and codefendant. who
prepared a hand-drawn map of the victim's home, Id. at 154-55, 3)
that codefendant provided Nixon with a weapon, Id. at 125, 4)
that it was the codefendant who maintained a photo album of the
victims, Id. at 141, and 5) that it was codefendant who stated
"he had robbed them before and that he wasn't done with them
yet," Id. at 144.

JUDGE GOLDBERT INTENTIONALLY MINIMIZED ALL PETITIONER'S EVIDENCE

33. During Judge Goldberg's evidence analysis he
consistently minimized the impact of Petitioner's evidence, but
unjustifiably bolstered the Commonwealth's false and/or
conflicting testimony. These allegations require some
contextualization. Petitioner's trial defense focused on how and
when Petitioner suffered injuries; Petitioner contended police
abuse during the interrogation, while Detective Brown ("Brown")
contended they were incurred when he had to chase and tackle
Petitioner in order to effectuate arrest.

34. Petitioner presented the testimony of four witnesses in
support of his position. Police Officer Duffy testified that he
"thoroughly searched Petitioner and did not. see nor did
detectives mention to him, any injuries. DCO at 47 & evidentiary
hearing ("EH") notes of 2/8/12, p.-16-17. He also testified that
pursuant to the police department policy any obvious injury--even
scratches or bruises to the head--required hospitalization. EH of
2/8/12,  p.20. Brown pretended not to recognize the Police

Directive and the court simply accepted that lame explanation
Case 2:01-cv-06049-MSG Document 209. Filed 10/26/20 Page 8 of 16

from a veteran detective. DCO at p.52 and n.42.

35. Petitioner's mother testified that she did not see any
scuffle or injuries, DCO at 55. Petitioner's sister testified she
did not see petitioner get tackled, Id. at 54., and Petitioner's
erstwhile fiance testified she did not see any injuries on
Petitioner prior to being taken to the Police Headquarters. Id.
at 56.

36. Judge .Goldberg concluded the testimony of these
witnesses was of "minimal" or "limited impeachment value," DCO at
pp-47, 48, 54, 56, and did nothing to undermine Brown's
"consistent" testimony, DCO at 50, 53, 54, and also concluded
that due to the injuries being "minor," DCO at 47-48, 55, 56, and
not being immediately "apparent," DCO at A7y it was
understandable the witnesses did not see them. However, if Brown
saw the injuries and the medical staff at the prison intake saw
them, DCO at p-47, then they are "apparent."

37. Throughout Judge Goldberg's examination of Petitioner's
witness's testimony, he held them accountable for any perceived
inconsistency, but did not treat Brown similarly. At the
evidentiary hearing Petitioner presented Brown's signed and
adopted report (it had not been presented at petitioner's trial)
which indicated that "at the time of [petitioner's] arrest" there
were "no apparent injuries." DCO at 53. Neither did it mention
anything about a chase(which was not addressed in the DCO).
However, Judge Goldberg found this notation "not inconsistent
with [Brown's] testimony." DCO at p.53. That conclusion is logic
defying. If Brown saw the injury prior to putting the handcuffs
on, then Petitioner was injured "at the time of arrest. See 136.

38. At petitioner's pre-trial suppression hearing Brown
testified three times that petitioner was handcuffed in the
interrogation room, DCO at 69, but at trial Brown testified
repeatedly that petitioner was never handcuffed "at any point" in
the interrogation room. Id. Judge Goldberg deemed this testimony
an “immaterial inconsistency." DCO at 70.

39. In a related claim regarding the trial prosecutor
failing to correct false testimony, Judge Goldberg concluded that
"lTolutside of Brown's trial testimony that Petitioner was never

handcuffed, Petitioner has not identified any inconsistencies in
Case 2:01-cv-06049-MSG. Document 209 Filed 10/26/20. Page 9 of 16

his testimony..." Id. at n5. This is false. In addition to the
handcuff testimony and the. "no. apparent injury". notation,
petitioner presented evidence that Brown claimed to have found a
critical piece of evidence in Petitioner's home but his report
clearly indicated that he found the evidence at someone else's
home. EH of 2/10/12, p.60.

JUDGE GOLDBERG'S FABRICATED CONCLUSION

40. Judge Goldberg determined that Petitioner had been
"convicted of [a] crime and served jail time," DCO at p.74 n54 --
the suggestion being that Petitioner was not a neophyte to
interrogation/custody. However, at the time of the interrogation
Petitioner had never been convicted of a crime and therefore had

not served any time.

JUDGE. GOLDBERG'S PRE-EVIDENTIARY HEARING BIAS

41. In Judge Goldberg's Memorandum Order("MO") of March 4,
2019, he states that Petitioner "defecated on the victim's floor,
MO at p.1l. The incident referred to involved multiple parties and
there is no support in the record that petitioner committed the
act or even knew about it.

42. Judge Goldberg states that the female victim was
"stripped almost entirely naked" by petitioner before her death.
Id. There is no record support that the victim was "stripped" of
her clothing.

43. Judge Goldberg states that Petitioner was "not
satisfied" with killing the parents and "turned the heat off" so
that the child would "freeze to death" and the child "barely
survived. Id.. at p.2, and the child. "nearly froze to death," Id.
at p.-l. The parts about the chid nearly freezing to death is a
falsehood, adopted by Judge Goldberg, that has been. perpetuated
by the.  Commonwealt for decades. Even the. Attorney General has
adopted this false narrative, infra at 751-52. The rest of Judge
- Goldberg's comments are biased hearsay as to Petitioner's alleged
mens rea.

44. Initially, there is dispute as to whether the heat was
off or on. A detective first testified that the heat was off and
the thermostat was turned down, NT 6/20/85, p.71, but later

 
Case 2:01-cv-06049-MSG. Document 209. Filed 10/26/20 Page 10 of 16

testified that the heat was on and the thermostat was turned
down, 12/16/92, p.28. Further, there is no record evidence that
petitioner turned down the heat.

45. Next, the child did survive and not just "barely." At
trial the prosecutor called a relative of the victim's to testify
that the child suffered a "“ten-second respiratory arrest" on the
way to the hospital, had "severe dehydration," "hypothermia," and
"cyanosis." NT 6/20/85, p-53-54; 12/15/92, p.47. However, the
trial prosecutor withheld the child's medical records which
showed the child was simply "dehydrated" and was described by the
accompanying relative as "slightly lethargic."

46. Regarding the home's temperature, no one knows what it
was when the child. was. found. The grandfather, who. found. the
child, never indicated what the temperature was when he first
entered the home. He testified that after breaking the doors open
he searched the home, exited it with the child, left the doors
open, drove to his home and called the police. NT. 6/19/85, p.50
& 66. Additionally, he testified that it took over "40-minutes"
for the police to arrive, Id. at 67. _

-47. That officer testified that he arrived around 5:20pm,
12/14/92, p.- 31, that the front doors were open, Id. at p.35, and
that he started his search of the home about 2-minutes after his
arrival. Id. at 35-42.

48. Finallyji a homicide detective testified the doors were
still open, NT 6/20/85, p.62, when he arrived at 6:28 pm. Id. at
p.-62.

49. Using this information as a guideline, the doors were
probably opened between 4:15pm and 4:30pm and. stayed open
throughout the processing of the home. The only people claiming
the house was cold were those who entered it after the doors had

been open a substantial amount of time.

THE ATTORNEY GENERAL'S FILINGS

50. The Attorney General ("acH), acting in this matter in
the role of amicus curiae, has filed several documents which cite
to. some of the false evidence cited above. However, they have

incorporated in their filings new false evidence, suppositions

 
Case 2:01-cv-06049-MSG Document 209. Filed 10/26/20 Page 11 of 16

and biased evidence interpretations.

51. They falsely claim that the house was "unheated," Amicus
Curiae Sur-Reply Brief at p-.14, and that police and the medical
examiner("M.E") who responded to the crime scene noted the cold

temperature inside the victim's home when [the child] was

 

discovered." Brief of Amicus Curiae at-p.5°n3.

52. Based.on the true facts, supra at 9944-49, the child was
found by a relative--not. the police or M.E.--and that the: police
came along roughly an hour afterwards. The M.E. came along even
later--at 7.05pm. NT 6/21/85, p.7. Both witnesses arrived at the
crime scene substantially after the doors. had been open and left
that way.

53. In their Brief of Amicus Curiae, the AG claims
Petitioner .told police he tried to "strangle the victim with a
tie," Id. at p-7, and that "a necktie had been pulled tightly
around her neck," Id., citing NT 12/16/92, p.38-40.

54. The first quotation is culled from the false/coerced
statement attributed to Petitioner. There is literally no
evidence to support a strangling of the victim. While the
detective falsely claimed--showing his bias--the necktie was
tight, he originally testified it was "tied loosely, it wasn't
very. tight, it was just loosely ‘tied around. the neck." NT
6/20/85, p.79. Also, the M.E. testified the necktie was “loosely
around the neck." NT. 6/21/85, p.8.

55. The AG claims that during a previous burglary at the
home Petitioner "left a doll with a rope tied around its neck on
the floor...as if suggesting what was to come." Brief of Amicus
Curiae at p.4-5, n2.

56. Although there were several "cohorts," Id., involved in
this burglary, Petitioner is assigned a sinister ‘supposition
although there is no evidence to. support such a claim.
Additionally, there is no evidence that the doll did not have the
rope around its neck prior to the burglary.

57... The AG is claiming that. Petitioner. "confessed" toa
robbery in South Philadelphia. Sur-Reply Brief of Amicus Curiae
at -p.15. That is a blatant falsehood.

58. The AG has taken the position that Petitioner does not

10
Case 2:01-cv-06049-MSG Document 209 Filed 10/26/20 Page 12 of 16

deserve penalty hearing relief. In so doing he has crafted
arguments around false evidence, contradicted evidence, specious
arguments and speculative allegations. Given Judge Goldberg's
predisposition to credit any evidence against petitioner--even if
it is contradictory or false--the AG's arguments will find
traction if Judge Goldberg is allowed to continue presiding over
the remanded proceedings.

STANDARD OF -REVIEW

59. The Due Process Clause of the United States Constitution
requires "an impartial and disinterested tribunal in both civil
and criminal cases" in order to. "preserve [] both the appearance
and reality of fairness, generating the feeling, so important to
a popular government, that justice has been done." Marshall v.
Jerrico, 446 U.S. 238, 242(198)(internal citation omitted). A
fair trial in a fair tribunal is a basic requirement of due
process." In re Murchinson, 349 U.S. 133, 136(1955). The Supreme
Court has made clear that the Due Process Clause forbids any
"'procedure which would offer a possible temptation to. the
average man as judge..-not to hold the balance nice, clear and
true between the State and the accused denies the latter due
process of law.'" Id. (citing Tumey v. Ohio, 273 U.S. 510.
532(1927)).

60. An objective inquiry looks to "whether there is an
unconstitutional potential for bias." Caperton v. Massey, 556
U.S. 868, 880(2009)(queting Mayberry v- Pennsylvania, 400 U.S.
455, 465-66(1971)). The Supreme Court emphasized the reasons for
this. objective test:

The difficulties of inquiring into actual
bias...underscore the need for objective rules. Otherwise
there may be no adequate protection against a judge who
simply misreads or misapprehends the real motive at work
in deciding the case...[T]he Due Process Clause has been
implemented by objective standards that do not require
proof of actual bias... In defining these standards the
Court has asked. whether, under realistic appraisal of

psychological tendencies and human weakness, the interest

il
Case 2:01-cv-06049-MSG Document 209. Filed.10/26/20 Page.13.of 16

poses such risk of actual bias or prejudgment that the
practice must be forbidden if the guarantee of due process
is to be adequately implemented. Caperton, 556 U.S. at
883.

61. [O]bjective standards may...bar trial by judges who have
no actual bias and who would do their very best to weigh the
scales of justice equally between contending parties." Id. at
886 (quoting In re Murchinson, 349 U.S. at 136).

62. For. this: reason, “any tribunal permitted by law to try
cases or controversies not only must be unbiased but must avoid
even the appearance of bias." Com. v. Coating Corp., Vv.
Continental Casualty Co., 393 U.S. 145, 150(1968); See also
Marshall v. Jerrico, 446 U.S. at 243(affirming that "justice must
satisfy the appearance of justice"); Haines v. Ligget Group Inc.,
975 F.2d 81, 98(3d Cir. 1992)(stating that court has supervisory
authority to reassign cases in order to "avoid both bias and the
appearance of bias"); Lewis v. Curtis, 671 F.2d 779, 789(3d Cir.
1992)("Impartiality and the appearance of impartiality are the
sine gua non of the American legal system.").

63. In Marshall v. Jerrico, the U.S. Supreme Court explained
why "[t]he requirement of neutrality has been. jealously
guarded," and why the court has held that all Courts must appear
neutral at all times:

The neutrality. requirement helps to guarantee that life,
liberty, or property will not be taken on the basis of an
erroneous or distorted conception of the facts or the law.

 

At the same time, it preserves. both the appearance and
reality of fairness, generating the feeling, so important
to a popular government, that justice has been done, by
ensuring that no person will be deprive of his interests
in the. absence of a proceeding in. which he may present his

case with assurance that the arbiter is not predisposed to

 

find against him...we have employed the same principle in
a variety of settings, demonstrating the powerful and
independent constitutional interest in fair adjudicative
procedure. Indeed, justice must. satisfy the appearance of

12

 
Case 2:01-cv-06049-MSG Document 209 Filed 10/26/20 Page 14 of 16

justice, and this stringent rule may sometimes bar trial
by judges who have no actual bias and who would do their
very best to weigh the scales of justice equally between
contending parties. 466 U.S. at 2542-43(emphasis added).
For all the reasons stated herein, Petitioner pray this

Court will recuse Judge Goldberg from these proceedings.

Respectfully submitted,
a L iv ( Lk

Robert Wharton, Pro Se

Dated: October 21, 2020

13
Case 2:01-cv-06049-MSG Document 209 Filed 10/26/20 Page 15 of 16

CERTIFICATE OF SERVICE

I, Robert Wharton, hereby certify that a copy of the
foregoing Motion for Recusal has been sent, via first class mail,

postage paid on this date to the following:

Elizabeth McHugh, Esq.
Fed. Defenders Office
Curtis Center

601 Market St.

Phila. Pa. 19106

Max Kaufman, Esq.
Phila. District Attn's Office
3 South Penn Sar.
Phila. Pa. 19107

James P. Barker, Esq.
Attorney General's Office
Criminal Law Division
16th Flr. Strawberry Sqr.
Harrisburg, Pa. 17120

   

(pbk (Mit

Robert Wharton

Dated: October 21, 2020
 

OLurk

(LS Ost Ce
oo Matec
Aika. ba. (LKe

od
—
Oo
©
od
®
©)
©
o
©
N
=
©
\N
ee
oO
od
Oo
Oo
it
®
©
N
_—
Cc
®
E
=
Oo
Oo
a
1
iY)
=
Oo)
| xt
| ©
| O
a
| >
rer
a
Oo
N
®
Yn
©
O

a,
